Three thousand dollars damages were recovered by the plaintiff in this case for the wrongful death of her husband occasioned by the alleged negligent operation of an automobile by plaintiff in error. The evidence as a whole tends to show that plaintiff in error was driving his car along the highway, passing cars from time to time which were ahead of him in the lane of traffic; that while so driving that he struck the husband of defendant in error, killing him as the latter was in the act of crossing the highway from his home to a mail box.
There is substantial evidence that Rhodes, the driver of the car causing the death complained of, was going fast enough to keep ahead of all the other cars going in the same direction, and that when he struck deceased, that he knocked the injured man's body some twenty feet by the impact.
Under the circumstances it was a question for the jury to say whether or not the defendant in driving his car as he did, was operating his car in a reckless manner when the fatal injuries were inflicted. And so was the question of the alleged contributory negligence of the deceased. A careful review of the record discloses no reversible error.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 325